Citation Nr: 1627126	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder disability with impingement syndrome and degenerative joint disease (hereinafter referred to as a left shoulder disability). 
 
2.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease rated as 10 percent disabling prior to June 2, 2011, and as 40 percent disabling thereafter.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1983 to December 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a timely Notice of Disagreement (NOD) in September 2004 and the RO issued a Statement of the Case (SOC) in February 2005.  The Veteran filed a timely VA Form 9 in March 2005.  Another SOC was issued in December 2005 and a Supplemental SOC was issued in December 2008.  An additional Supplemental SOC was issued in July 2013 and June 2015.  

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In December 2009, the Veteran's claims were remanded for additional development and they have been returned to the Board.  

In April 2016, the Board notified the Veteran that he had the option of appearing for another Board hearing because the VLJ who conducted the May 2009 video conference hearing had since retired from the Board.  In May 2016, the Veteran waived an additional hearing.

The Board notes that the December 2009 Board decision and remand also included the issues of entitlement to service connection for allergies to include hay fever and entitlement to an earlier effective date for the grant of service connection for a left shoulder disability.  The RO granted the claim of entitlement to service connection for allergies to include hay fever and granted the earlier effective date, extending the effective date to December 31, 1992.  Finally, separate ratings for bilateral lower extremity peripheral neuropathy are in effect, secondary to the Veteran's lumbar spine disability.  However, since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective dates or the levels of compensation assigned following the grant of service connection or earlier effective date, these issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the Veteran has contended that he is unemployable due to his service-connected disabilities, including those for which he seeks a higher rating in this appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating, and the Board has rephrased the issues to include a claim for a TDIU.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left (minor) shoulder disability has, at worst,  been manifested by abduction to 70 degrees and flexion to 70 degrees.  

2.  Prior to June 2, 2011, the Veteran's lumbosacral strain with degenerative disc disease was manifested by forward flexion limited, at worst, to 72 degrees and a combined range of motion limited to, at worst, 214 degrees as well as objective evidence of pain. 

3.  As of June 2, 2011, the Veteran's lumbosacral strain with degenerative disc disease was manifested by flexion of the thoracolumbar spine limited to 55 degrees as well as objective manifestations of pain; the Veteran's pain caused weakened movement, disturbance in locomotion, interference with sitting, and interference with standing.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial disability rating in excess of 20 percent for a left shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5201 (2015).

2.  Prior to June 2, 2011, the criteria for a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  Since June 2, 2011, the criteria for a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters in December 2003, December 2009, April 2010, July 2010, May 2011, February 2012, August 2012, November 2012, January 2013, and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, VA treatment records, the Veteran's statements, the hearing transcript, and has provided the Veteran with VA examinations.  

Further, the Veteran has been medically evaluated in conjunction with his claim on multiple occasions throughout the long appeal period.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, together, are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2009, the Veteran's representative asked specific questions and the VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Additionally, the RO substantially complied with prior remand instructions, which included implementing the Board's decision reversing the January 1994 rating decision that originally denid service connection for residuals of a left shoulder injury, requesting private treatment records from Italy, and providing a VA examination for the left shoulder disability and strain with degenerative disc disease.  The requested Italian records were obtained and several VA examinations of both the left shoulder and the lumbar spine were conducted.  The examinations have been deemed to be adequate for purposes of deciding the claim on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2015).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

a.  Left Shoulder Disability

The Veteran's service-connected left shoulder impingement syndrome with degenerative joint disease is currently rated as 20 percent disabling since December 31, 1992, under 38 C.F.R. § 4.71a , Diagnostic Code 5010-5201.  He seeks a higher initial disability rating.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  The Veteran is right-handed (see July 2004 VA examination), and thus his left shoulder is his minor shoulder.

i.  Legal Criteria
 
Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder.  Limitation of motion of the arm at shoulder level for the minor arm is rated as 20 percent disabling.  Limitation of motion midway between the side and shoulder level is rated as 20 percent for the minor shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the minor. Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Regarding Diagnostic Code 5201, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, in which they found that, "The plain language of section 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2015).  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Finally, the Board notes that the Veteran has a diagnosis of arthritis of the left shoulder.  In this regard, Diagnostic Code 5010 provides that arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, DC 5010 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

ii.  Factual Background

A VA examination was provided in February 1993.  The examiner noted the Veteran's complaints regarding his left shoulder.  He reported discomfort when playing basketball, rapidly moving his arm, or elevating his left arm.  He stated that he had more pain in his left shoulder when he slept on his left shoulder.  X-rays from February 1993 showed that no osseous pathology or unusual bony architecture. 

In July 2004, the Veteran was provided a VA examination.  The Veteran reported taking Motrin for his pain, which he stated gave him some relief.  The Veteran reported that he had an injection in his left shoulder, which seemed to help temporarily.  He described the pain over the anterior aspect of his left shoulder.  He reported that repetitive use caused more pain in his shoulder and that his flare-ups were all activity related.  He reported that his activities of daily living were not affected.  The Veteran indicated that he had not been able to participate in sports as much due to his foot and left shoulder.  

Evaluation of the left shoulder revealed a positive Hawkins sign, a slight superior migration of the clavicle at the acromioclavicular joint.  There was a negative crossover test.  There was 120 degrees of forward flexion without pain, but he was passively able to flex up to about 170 degrees with pain.  He had abduction to 170 degrees and external rotation to 65 degrees.  The Veteran had pain with external rotation.  He had full strength in the left shoulder.  The Veteran's shoulder was stable in all planes.  The Veteran was diagnosed with left shoulder impingement syndrome with possible grade II acromioclavicular separation.  X-rays from July 2004 showed mild degenerative changes involving the acromioclavicular joint; degenerative changes were seen at the greater tuberosity and the humeral head contour was unremarkable.  

Another VA examination was provided in May 2007.  The examiner noted the Veteran's left shoulder impingement syndrome with degenerative joint disease.  The Veteran reported that he had experienced an increase in pain and decreased motion of the left shoulder.  The Veteran stated that he had pain along the clavicle as well.  The Veteran reported constant, severe pain in his left shoulder, which he rated as seven out of ten in severity.  He reported that the pain interfered with sleep.  He denied instability but had pain with overhead use.  The Veteran denied surgery and had self-treated with Motrin with a reportedly poor response.  The Veteran was not employed at the time of the examination.  The Veteran had previously worked at the South Carolina Department of Corrections; he reported that he had been unable to perform his duties due to the decreased use of his shoulder and other disabilities.  The Veteran had last worked prior to incarceration at a state facility.  The date was not known.  The Veteran reported that he had been put on limited duty there while on a job detail sweeping floors.  The Veteran indicated that he had not applied for any civilian work due to the limited use of his shoulder.  The Veteran reported that his activities of daily living were affected, such as sleeping, driving, lifting, food preparation, dressing, and washing.  The Veteran reported flare-up pain that he described as severe and ten out of ten in severity.  The Veteran reported that the flare-up pain occurred "every day" and lasted "all day".  He denied assistive devices. 

On physical examination, the range of motion of the left shoulder was abduction to 70 with pain and flexion to 80 degrees.  The Veteran was unable to perform internal and external rotation.  The Veteran's range of motion testing was not additionally limited following repetitive use.  The examination of the left shoulder was positive for impingement sign of Hawkins.  The stability was intact.  X-ray testing of the left clavicle revealed degenerative changes at the sternoclavicular joint, as well as the AC joint.  The X-ray showed mild narrowing of the acromioclavicular joint, slightly increased since the last examination.  

Another VA examination was performed in November 2008.  The examiner reviewed the claims file and noted the Veteran's history related to his left shoulder.  The Veteran reported that he had increasing pain, decreasing range of motion.  The Veteran reported a constant, moderate pain that he described as six in severity out of 10.  The Veteran reported that the pain interfered with his sleep; he denied instability but had increased pain with overhead activity.  The Veteran was not employed and indicated that he was seeking vocational rehabilitation training.  He stated that his previous occupation was working in the service industry and that he was unable to continue his duties in part due to the left shoulder pain that affected his concentration.  The Veteran's activities of daily living were affected insofar as the pain affected his sleeping and his ability to do chores.  He reported flare-ups that occurred every day and resulted in pain that was eight out of 10 in severity and last "all day."  

Range of motion testing revealed that the Veteran had abduction to 90 degrees actively and 130 degrees passively with pain.  The Veteran had flexion to 70 degrees actively and 140 degrees passively with pain.  The Veteran had internal and active external rotation to 20 degrees and passive external rotation to 90 degrees.  The Veteran's range of motion of the left shoulder was not additionally limited following repetitive use.  The Veteran's left shoulder was positive for Hawkins sign with rotator cuff impingement, his stability was intact, and he had full strength.  X-rays of the left shoulder was negative.  The examiner diagnosed chronic left rotator cuff impingement syndrome and resolved acromioclavicular joint separation of the left shoulder.   

Another VA examination was conducted in June 2011.  The examiner noted the Veteran's history related to his left shoulder.  The Veteran reported pain in his shoulder and reported instability and swelling.  The Veteran was not employed.  He reported that his unemployment was due to a combination of things including bad feet, bad knees, and his back.  The Veteran reported that he was able to perform all of his activities of daily living on his own; however he reported that he could not lift his left shoulder over his head.  He reported that this caused some difficulties doing certain tasks.  The Veteran reported flare-ups about two times per week that last about two or three days and cause pain that is five or six in severity on a pain scale.  

On examination, the Veteran had abduction to 95 degrees with end of range pain that stayed the same after several repetitions.  The Veteran had flexion to 96 degrees with end of range pain that stayed the same after several repetitions.  He exhibited external rotation to 55 degrees, which stayed the same after several repetitions that had end of range motion pain.  The Veteran had external rotation to 25 degrees with end of range pain that stayed the same after several repetitions.  He exhibited adduction to zero degrees. He had decreased supraspinatus strength; he also had positive impingement testing.  There was tenderness to palpation over the glenohumeral junction.  The examiner diagnosed left shoulder impingement syndrome.  X-ray testing revealed that the joint spaces were maintained and that the subacromial space was within normal limits with no bony findings.  There was no interval change visualized since November 2008.  

Another VA examination was provided in February 2012.  The examiner noted the diagnosis of acromioclavicular separation.  The Veteran reported increased stiffness in his left shoulder and that he was unable to raise it over his head.  The Veteran reported flare-ups two or three times per week.  He stated that he had increased pain with movement and that the flare-ups occur on their own, without any exacerbating factors.  The Veteran had flexion to 100 degrees with objective evidence of painful motion at 80 degrees.  The Veteran had abduction to 110 degrees with objective evidence of painful motion at 90 degrees.  The Veteran performed repetitive use testing and he had flexion to 100 degrees and abduction to 115 degrees.  There was no additional limitation in range of motion of the shoulder and arm.  The Veteran did report function loss and/or functional impairment of the shoulder insofar as he has less movement than normal and pain on movement.  The Veteran also had localized tenderness or pain on palpation on the left shoulder.  The Veteran did not exhibit guarding and he had full muscle strength.  There was no ankylosis in the glenohumeral articulation.  The Veteran's left shoulder was positive for Hawkins impingement test and the empty can test.  The external rotation and infraspinatus strength tests were negative.  And, the lift-off subscapularis test was also negative.  There was no history of mechanical system and no history of recurrent dislocation.  The crank apprehension and relocation test was negative.  The Veteran had a history of left side dislocation of the acromioclavicular separation or sternoclavicular dislocation.  There was tenderness on palpation of the acromioclavicular joint and the cross-body adduction test was positive.  Diagnostic testing revealed arthritis in the left shoulder.  The examiner noted that the Veteran's left shoulder condition did not impact his ability to work.  

Another examination was provided in November 2012.  The examiner reviewed the claims file and VA treatment records.  The Veteran reported that there had been no changes in his left shoulder since the February 2012 VA examination.  He reported that he was taking stronger medication for the pain, but that his range of motion and level of disability had not changed.  He was unable to do any overhead lifting or reaching due to his left shoulder, which the examiner noted would impact his ability to do physical work but not sedentary work.  

Another VA examination was provided in May 2015.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted the left shoulder degenerative arthritis.  The Veteran reported that he had decreased range of motion and that he could not sleep on the left shoulder.  The Veteran reported flare-ups that caused "shocking pain."  He also reported functional loss insofar as he had decreased range of motion.  The examiner noted that the Veteran had flexion 20 degrees to 80 degrees, abduction to 80 degrees, external rotation to 45 degrees and internal rotation to 30 degrees.  Pain was noted on examination.  There was objective evidence of localized tenderness in the joint.  There was no objective evidence of crepitus.  The left shoulder had additional functional loss after range of motion after three repetitions; the Veteran had flexion from 10 degrees to 70 degrees, he had abduction to 70 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  The Veteran was examined immediately after repetitive use over time and the examiner indicated that pain significantly limited functional ability with repeated use over a period of time.  This, he was not able to determine in terms of range of motion.  The examination was not conducted during a flare-up and the examiner noted that the findings were neither medically consistent or inconsistent with the Veteran's statements regarding functional loss during flare-ups.  The examiner indicated that he could not determine whether weakness, fatigability, or incoordination significantly limit functional ability with flare-ups without resort to mere speculation.  The Veteran had active movement against some resistance in both forward flexion and abduction.  There was a reduction in muscle strength, which the examiner noted was due to the claimed condition.  There was no muscle atrophy.  There was no ankylosis.  The Veteran had positive Hawkins' Impingement Test, empty-can test, and external rotation/infraspinatus strength test.  The Veteran was unable to perform the lift-off subscapularis test.  The examiner also noted that there was left shoulder instability, dislocation, or labral pathology suspected.  The examiner found that the Veteran had a history of mechanical symptoms and that the Veteran's crank apprehension and relocation test was positive.  The examiner suspected a clavicle, scapula, or acromioclavicular joint or sternoclavicular joint condition.  The examiner specifically noted tenderness to the acromioclavicular joint and the cross-body adduction test was positive on the left side.  The examiner noted that the Veteran's diagnostic testing revealed no arthritis.  The joint spaces were maintained and the subacromial space was within normal limits.  There were no bony findings and there was no interval change since November 2008.  The examiner noted that the Veteran's condition impacted his ability to lift objects with his left shoulder or raise his left shoulder above his head.  

The Veteran submitted a statement in May 2016 indicating the severity of his disabilities.  He stated that his left shoulder pain had caused him to have difficulty in his various jobs over the years.  He indicated that the pain, including in his shoulder, caused him to be placed on light duty while he was incarcerated.  He also reported that his pain, including that in his left shoulder, caused him to quit a job he obtained after he was released.  He reported that he had been unemployed since that job.  The Veteran reported that his left shoulder was so sensitive that he could not sleep on his left side because it produced an intense sensation of pain.  He reported using medication to control his pain.  

iii.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that, for the entire period, the Veteran's left shoulder disability is properly rated at 20 percent disabling and does not warrant a higher evaluation.  Here, there is no evidence of limitation of motion of the arm to 25 degrees from the side, to warrant a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In making this determination, only the Veteran's flexion and abduction ranges of motion are considered, as these ranges of motion begin from the side of the body.  All of the Veteran's flexion and abduction ranges of motion of the left shoulder have been greater than 25 degrees.  The VA treatment records do not support a finding that the Veteran's cervical spine disability was manifested by more severe symptomatology than was shown on examination.  Additionally, the Veteran is already in receipt of the maximum schedular disability rating of 20 percent available under DC 5203.  38 C.F.R. § 4.71a. 

The Board has considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether higher disability rating may be warranted for the Veteran's left shoulder disability, but finds none are raised by the medical evidence.  The Veteran is not entitled to higher disability ratings for his left shoulder disability under Diagnostic Code 5200 as the Veteran's left shoulder is not ankylosed due to the fact that he had ranges of motion, albeit limited, in his left shoulder.  Ankylosis was also not documented at the VA examinations.  Additionally, under Diagnostic Code 5202, the Veteran does not have malunion, fibrous union, nonunion, loss of head, or recurrent dislocations of the left humerus to warrant higher disability ratings.  None of these symptoms were documented in the VA examinations or treatment records.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left shoulder.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under Diagnostic Codes 5201 and 5203 at any point during the appeal period.  38 C.F.R. § 4.71a.

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that he is not entitled to a disability evaluation in excess of 20 percent.  The Board recognizes the Veteran's assertions of flare-ups that cause increased pain that can range from six in severity to ten in severity.  Specifically, the Veteran reported flare-ups that were activity-related in July 2004.  In May 2007, the Veteran reported that his flare-ups increased his pain to ten out of ten in severity, and that the flare-ups occurred every day and lasted all day.  Importantly, during that examination, the Veteran's limitation of motion showed abduction to 70 degrees and flexion to 80 degrees, values that have warranted the 20 percent rating that he has been awarded for the entire appeal period.  The Veteran also reported flare-ups in November 2008, which he stated occurred every day and lasted all day.  During that examination, he exhibited abduction to 90 degrees and flexion to 70 degrees, which are also indicative of a 20 percent rating that the Veteran is receiving.  The Veteran also reported flare-ups in June 2011, which he described as less severe as those that he reported during earlier examinations.  During that examination, the Veteran exhibited abduction to 95 degrees and flexion to 96 degrees.  Finally, the Veteran reported flare-ups again in February 2012 and he exhibited flexion to 100 degrees with painful motion at 80 degrees and abduction to 110 degrees with objective painful motion at 90 degrees.  These values, again, warrant the 20 percent rating, but no higher.  At no point during any of the examinations did the Veteran exhibit range of motion values of 25 degrees from the side, which is required for the next-higher, 30 percent rating under Diagnostic Code 5201.  

Further, given that the Veteran was able to achieve the aforementioned ranges of motion of the left shoulder on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left shoulder to warrant a higher disability rating at any point during the period on appeal.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left shoulder based on additional functional limitation following repetitive use or flare-ups of the joint.

Finally, the Board notes that the May 2015 examiner noted flare-ups but could not portray the additional limitation of motion due to flare ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  In sum, the totality of the evidence, which includes the VA examination reports and opinions as well as the Veteran's lay statements, provide a complete disability picture that is sufficient

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

In sum, an initial disability rating in excess of 20 percent is not warranted for the impingement syndrome of the left shoulder with degenerative joint disease.  

b.  Lumbosacral Strain with Degenerative Disc Disease

The Veteran is seeking a higher initial rating for his service-connected lumbar strain with degenerative disc disease.  This disability is assigned a 10 percent rating prior June 2, 2011, and as 40 percent disabling thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  
 
i.  Legal Criteria 

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 inidcates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2015).

Disc disease disability is ratable under the general rating formula but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

ii.  Factual Background

A VA examination was provided in July 2004.  At that time, the Veteran reported that his low back disability began in service and that he had continued to experience pain since an in-service injury.  He reported that he took Motrin for his pain, with some relief.  He denied the use of assistive devices to walk.  The Veteran reported low back pain especially with prolonged sitting.  He denied stiffness, swelling, heat or redness, instability, or locking.  The Veteran was unemployed because he was incarcerated.  The Veteran stated that his activities of daily living were not affected by his ailments; he reported that he limited his light clean up duties because of his various ailments.  He denied that any physician had ever prescribed bedrest for his back.  He reported that his back did not affect his ability to walk, he denied radiation, and he reported that his flare-ups were activity-related.  

On physical examination, there was no tenderness to palpation in his low back; he was able to perform forward flexion to 100 degrees and extension to 30 degrees.  He had right and left lateral rotation to 45 degrees, all without pain.  The straight-leg raise test was negative and the Veteran had a normal gait.  He had full strength in all major muscle groups and bilateral lower extremities, and he had normal and symmetric deep tendon reflexes in the patellar and Achilles tendons bilaterally.  The examiner diagnosed mechanical low back pain without radiculopathy.   

The Veteran underwent another VA examination in May 2007.  The examiner did not review the claims file.  The Veteran reported that he had increased pain and stiffness since his previous examination; he also reported a decrease in his mobility.  The Veteran reported constant, severe pain that he described as nine out of ten in severity.  He reported that the pain did not radiate but affected his ability to walk.  He reported flare-up pain when walking more than .125 of a mile.  He denied incapacitating episodes or prescribed bedrest.  The Veteran also denied surgery.  He reported using Motrin but stated that he had a poor response.  The Veteran was not employed and he reported that his usual occupation was that of a maintenance man.  He reported that he worked in maintenance when he had been incarcerated.  He reported that he was put on profile because of his lumbar spine condition and decreased mobility and pain.  He stated that he was treated at the facility in medical.  He reported that his activities of daily living were affected insofar as he had difficulty with dressing, bathing, toileting, and food preparation.  The Veteran reported flare-up pain that was severe and occurred every day lasting all day.  He denied the use of assistive devices.  

On examination, the Veteran stated that he could not participate in attempts to measure range of motion due to his pain.  The examiner stated that he was unable to assess the Veteran's functional incapacitation due to the Veteran's stated inability to participate.  The Veteran's lumbar spine was negative for paravertebral muscle spasm.  There was tenderness with minimal palpable pressure.  The straight-leg raise testing was negative bilaterally.  The Veteran's strength was intact with adequate bulk and tone.  The deep tendon reflexes were normal and symmetrical.  His sensory examination was normal and his gait was normal.  The X-rays of the Veteran's lumbar spine were negative.  The examiner stated that he objective data did not support a diagnosis for the lumbar spine.  The examiner stated that he could not explain the subjective reporting of severe lumbar strain and inability to move the lumbar spine.  

Another examination was provided in November 2008.  At that time, the examiner noted that he reviewed the claims file.  The Veteran reported that he had received no treatment since the previous examination.  He reported that he continued to have pain and decreased mobility.  He stated that the onset was in the military due to injuries.  He denied problems prior to the military.  The Veteran reported pain that he described as moderate, and he rated it six out of ten in severity.  He denied radiating pain and stated that the pain did not affect his ability to walk.  He reported that he had not been prescribed bedrest in the preceding 12 months due to his condition.  The Veteran reported that he was not under any medical care.  He reported that he took over-the-counter Advil with a poor response.  

The Veteran was not employed and he reported that he had last worked in September 2008 in the service industry.  He stated that he worked for eight months and that he was unable to tolerate the effects of pain doing his job.  He reported that he was in the process of beginning vocational rehabilitation and training for alternative work.  The Veteran had not applied for other jobs.  The Veteran reported that his activities of daily living were affected insofar as his disabilities impacted his ability to sleep and perform chores.  The Veteran reported flare-ups that occurred every day, last all day, and resulted in "severe" pain that the Veteran rated was eight in severity out of ten.  The Veteran used a heating pad with poor results.  The Veteran's lumbar spine had flexion to 80 degrees with pain, extension to 30 degrees with pain, lateral flexion to 36 degrees bilaterally with pain, and rotation to 30 degrees bilaterally with pain.  The Veteran's range of motion of the lumbar spine was not additionally limited following repetitive use.  The examination of the spine showed no spasm.  There was minimal grade 1 tenderness.  The straight leg raises were negative.  The Veteran's strength was normal with adequate bulk and tone.  His deep tendon reflexes were normal and symmetrical.  His sensory testing was normal and his gait was normal.  His X-rays were normal but for the finding of degenerative disc disease at L5-S1.  The examiner diagnosed chronic lumbar strain and lumbar degenerative disc disease.  

The Veteran was provided another VA examination in September 2010.  The Veteran complained of low back pain present on a daily basis.  He reported that the pain tended to come and go throughout the day, depending on what he was doing.  The Veteran reported that the pain was eight out of ten in intensity and tended to be associated with significant stiffness, especially in the morning.  The Veteran had transient radiation of the pain down to the right leg and at times, and this affected his ability to walk.  The Veteran denied incapacitating episodes over the preceding 12 months.  The Veteran indicated that he was not working.  He was looking for a job but indicated that his back pain and other areas of joint pain limited his ability to do certain sorts of labor.  Specifically, the back pain prevented his ability to stand or bend for any length of time, which he stated would affect his ability to get employment.  He denied that his activities of daily living were affected besides his flare-ups.  He reported using a back brace but no other assistive devices.  Upon physical examination, the Veteran had flexion to 72 degrees, extension to 12 degrees, lateral flexion to 25 degrees bilaterally, and rotation to 40 degrees bilaterally, all of which were with pain throughout the entire range of motion.  There were no spams, but he was tender to palpation at L5.  The Veteran's straight leg raise was negative bilaterally and he had full strength in all extremities with normal, symmetric deep tendon reflexes and a normal gait.  He also had normal sensation.  There was no unusual kyphosis, scoliosis, or lordosis.  The examiner noted that the previous plain films showed disc space narrowing at L5-S1 but otherwise were negative for other significant abnormalities.  The examiner diagnosed chronic lumbosacral strain and degenerative disc disease of the lumbar spine without objective evidence suggestive of radiculopathy.  

Another VA examination was provided in June 2011.  The examiner noted the Veteran's history.  The Veteran reported pain and indicated that he was not sure if the pain radiates.  He stated that when he squatted, his legs would go numb.  The Veteran reported that this affected his ability to walk.  The Veteran indicated he could walk approximately a half mile.  The Veteran indicated he had been given Naprosyn for pain, which he reported did not help.  The Veteran reported that his back pain impacted his sex life, his ability to play sports, and his ability to lift weights.  He reported one flare-up per week that lasted about one day.  He reported that the flare-ups caused pain that he described as six out of ten in severity.  The Veteran stated that the pain was worst in the morning when he woke up.  He reported that rest and a heating pad were the alleviating factors.  

On physical examination, the Veteran was in no acute distress and he had a mildly antalgic gait; he walked unassisted.  The lumbar spine examination revealed flexion to 55 degrees with end of range pain that stayed the same after several repetitions.  He had extension to 12 degrees with end of range pain that stayed the same after several repetitions.  The Veteran had lateral flexion bilaterally to 17 degrees, which stayed the same after several repetitions.  He had lateral rotation to more than 30 degrees bilaterally, with end of range pain that stayed the same after several repetitions.  The Veteran had tenderness to palpation over the lumbar spine.  The straight leg raising test was negative bilaterally.  His deep tendon reflexes were normal and equal throughout.  His sensation was intact.  The Veteran's lumbar spine X-ray showed mild narrowing of the L5-S1 disc space; the alignment was satisfactory and there were no bony findings.  

Another examination was provided in November 2012.  At that time, the examiner noted a diagnosis of degenerative joint disease in the spine.  He reported that he had trouble bending and lifting heavy things.  The Veteran endorsed flare-ups.  He stated that he used a heating pad to help "loosen" his back in the morning.  He endorsed swelling in his back as well as numbness in both legs.  Range of motion testing revealed forward flexion to 45 degrees with objective evidence of painful motion at 40 degrees; extension to 20 degrees with objective evidence of painful motion at 5 degrees; right lateral flexion to 30 degrees with objective evidence of painful motion at 30 degrees; left lateral flexion to 20 degrees with objective evidence of painful motion at 10 degrees; and right and left lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees.  There was no additional loss of range of motion on repetitive use testing.  The Veteran had functional loss and/or functional impairment in his spine insofar as he had less movement than normal, pain on movement, swelling, and interference with sitting, standing, or weight-bearing.  There was no localized tenderness or pain to palpation and no guarding.  The Veteran exhibited full strength in all lower extremities and there was no muscle atrophy.  The Veteran's deep tendon reflexes were normal and symmetrical and his sensory examination was normal.  The Veteran's straight leg raising test was negative bilaterally.  Radiculopathy was noted as moderate intermittent pain bilaterally, and mild paresthesias and/or dysthesias and numbness bilaterally.  The radiculopathy was noted to be mild bilaterally.  There were no other neurologic abnormalities noted.  No diagnosis of intervertebral disc syndrome was made and there were no incapacitating episodes noted in the preceding 12 months.  The Veteran endorsed occasional use of a brace.  Diagnostic testing revealed arthritis but no vertebral fracture.  The examiner noted that the Veteran's condition impacted his ability to work insofar as he had trouble with prolonged walking or standing and could not bend, lift, or carry.  

Another VA examination was provided in May 2015.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted the diagnoses of lumbosacral strain and degenerative arthritis.  The Veteran reported that his pain was getting worse; he stated that his pain was worse in the morning when he woke up.  He reported flare-ups that he described as "shocking pain" in his lower back; he stated that the pain caused functional limitation insofar as it caused reduced range of motion.  The Veteran exhibited forward flexion to 30 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees and right and left lateral rotation to 0 degrees.  The examiner noted pain on examination.  On repetitive use testing, the Veteran had forward flexion to 10 degrees, extension to 0 degrees, right and left lateral flexion to 5 degrees and right and left lateral rotation to 0 degrees.  The Veteran was being examiner immediately after repetitive use over time and pain was noted to significantly limit the functional ability with repeated use over a period of time.  The examiner noted that the examination was not conducted during a flare up and that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner indicated that he could not say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  The examiner noted guarding and localized tenderness, but found that the localized tenderness did not result in abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran's lumbar spine condition cause disturbance in locomotion, interference with sitting, and interference with standing.  The Veteran exhibited full muscle strength and there was no muscle atrophy.  The reflex examination was normal and the sensory examination was normal. The Veteran's straight leg raising test was negative.  The examiner noted the Veteran's symptoms of radiculopathy, which included mild numbness in the bilateral lower extremities.  The examiner noted that the bilateral sciatic nerves were involved.  No ankylosis was noted.  The examiner found that the Veteran did not have intervertebral disc syndrome or episodes requiring bed rest.  The Veteran endorsed the regular use of braces for ambulation.  Diagnostic testing was performed and there was no finding of arthritis.  There was no finding of thoracic vertebral fracture with loss of 50 percent or more of height.  There was a finding of mild narrowing of the L5-S1 disc space, per the findings of the June 2, 2011 diagnostic testing.  The examiner noted that the Veteran's condition impacted his ability to sit or stand for too long; he also noted that the Veteran could not squat without numbness or lift heavy objects without pain.  

In May 2016, the Veteran submitted a statement indicating the severity of his back pain and the role it has played in his unemployability.  He indicated that he endured pain in his back, and other areas, during all of his post-service employment.  He reported that he was placed on light duty during his incarceration due to limitations caused by his back, among other things.  He reported quitting his last employment due to the pain in his back, feet, legs, and left shoulder.  Finally, the Veteran reported that he takes medication nearly every day to control the pain.

iii.  Analysis

1.  Prior to June 2, 2011

Based on the above, a rating in excess of 10 percent is not warranted prior to June 2, 2011, as the evidence of record shows that the Veteran had forward flexion to 72 degrees, at worst.  Additionally, the Veteran's combined range of motion during the period prior to June 2, 2011, was shown to be 214 degrees, at worst.  The Veteran's 10 percent rating is warranted based on his forward flexion and combined range of motion.  There was no diminution with repetitive testing. There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. There was no additional impairment from the DeLuca criteria, including pain, fatigue, weakness, or lack of endurance following repetitive use.  The Board recognizes that the Veteran complained of pain in his lumbar spine, which is contemplated by his 10 percent rating.  There is no indication of incapacitating episodes.  Even considering functional impairment caused by the DeLuca factors, these examination results fall squarely within the criteria for a 10 percent disability rating.  None of the remaining evidence of record demonstrates that the criteria for a rating of 20 percent or higher are satisfied during this period.

Further, given that the Veteran was able to achieve the aforementioned ranges of motion of the spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating at any point during the period on appeal.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the right shoulder based on additional functional limitation following repetitive use or flare-ups of the joint.

2.  Since June 2, 2011

The Board has also considered whether a rating in excess of 40 percent is warranted on and after June 2, 2011.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  Or, under the rating criteria for intervertebral disc syndrome, a higher rating would be warranted if the evidence showed the Veteran had experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran's forward flexion was shown to be 55 degrees during the June 2, 2011, examination.  Further, during the November 2012 examination, the range of motion testing revealed greatest impairment; the Veteran had forward flexion limited to 45 degrees.  The Veteran's disability also caused less movement than normal, pain on movement, swelling, and interference with sitting, standing, or weight-bearing.  The evidence does not demonstrate that the Veteran's disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes the Veteran's contentions regarding the severity of his back disability and his reports that he is unable to walk or stand for prolonged periods; however, these functional limitations are contemplated by the 40 percent rating assigned.  

The Board has considered whether a higher rating would be warranted based on intervertebral disc syndrome with incapacitating episodes.  The Board notes, however, that the evidence demonstrates that the Veteran does not have incapacitating episodes as defined by the regulations, much less incapacitating episodes lasting at least six weeks during a 12-month period, as is required for a 60 percent rating.  Based on the above, the Board finds that a rating in excess of 40 percent is not warranted from November 12, 2015.  

Further, given that the Veteran was able to achieve the aforementioned ranges of motion of the spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the spine to warrant a higher disability rating at any point during the period on appeal.  Accordingly, the evidence of record does not support the assignment of a higher disability rating based on additional functional limitation following repetitive use or flare-ups of the joint.

Finally, the Board notes that the May 2015 examiner noted flare-ups but could not portray the additional limitation of motion due to flare ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  In sum, the totality of the evidence, which includes the VA examination reports and opinions as well as the Veteran's lay statements, provide a complete disability picture that is sufficient

iii.  Separate Ratings and Conclusion

The Board has noted that the Veteran was granted separate rating for neurological impairment caused by his lumbar lumbosacral strain with degenerative disc disease.  However, as noted the Veteran has not appealed the assignment of the effective dates or ratings.  Thus, further consideration regarding the neurological impairment caused by this disability is not warranted.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

In summary, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbosacral strain with degenerative disc disease prior to June 2, 2011.  A rating in excess of 40 percent is not warranted for the Veteran's service-connected lumbosacral strain with degenerative disc disease from June 2, 2011.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an increased rating for a service-connected disability of the lumbar spine must be denied.

c. Additional Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201, 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

The Board has also considered whether the Veteran's left shoulder disability or lumbosacral strain with degenerative disc disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

With regard to the Veteran's left shoulder disability, the Board finds that the rating criteria adequately address the Veteran's subjective complaints of pain and objective symptoms of limited motion are contemplated by the Diagnostic Codes 5010-5201.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disabilities and account for the Veteran's objective and subjective symptoms.  See 38 C.F.R. § 4.1 (2015).  

Turning to the Veteran's lumbosacral strain with degenerative disc disease, the Board finds that the Veteran's complaints of painful limitation of motion and associated symptoms are contemplated by the rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion. 

 For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his left shoulder or lumbar spine disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  

Thus, the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 20 percent for service-connected left shoulder disability with impingement syndrome and degenerative joint disease is denied.

A rating in excess of 10 percent for lumbosacral strain with degenerative disc disease, is denied prior to June 2, 2011.  

A rating in excess of 40 percent for lumbosacral strain with degenerative disc disease, is denied since June 2, 2011.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to a TDIU. 

As noted above, a claim for a TDIU due to service-connected left shoulder disability and lumbar spine disability was raised by the Veteran's statements and VA examination reports.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

However, the Board also recognizes that the Veteran was denied entitlement to TDIU based on the combined effect of all of his service-connected disabilities by a May 2015 rating decision; at that time, the RO found that the Veteran did not meet the schedular requirements for a TDIU.  The Veteran filed a timely NOD regarding that denial in June 2015.  The RO has not yet issued a SOC.  Therefore, a remand is necessary to provide a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's current combined disability rating is 70 percent.  And, he is now in receipt of a 40 percent rating for lumbar strain and degenerative disc disease, a 20 percent rating for left shoulder impingement syndrome with degenerative joint disease, a 10 percent rating for hallux valgus right foot, a 10 percent rating for hallux valgus left foot, a 10 percent rating for degenerative joint disease status post-Osgood Schlatter' s disease of the left knee, a 10 percent rating for each extremity for bilateral peripheral neuropathy of the lower extremities, and noncompensable ratings for chronic tonsillitis, allergies to include hay fever, hypertension, and scar status post-right bunionectomy.  Given this, the Veteran meets the percentage requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
  
Given the above, the Board finds that the inferred claim of TDIU due to his service-connected left shoulder and lumbar spine disabilities is inextricably intertwined with the issue of entitlement to TDIU based on all of his service connected disabilities, for which the Veteran filed a timely NOD in June 2015.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Development must be undertaken before it can be determined whether the Veteran's service-connected disabilities are of sufficient severity to render him incapable of performing the mental and physical acts required to secure or follow a substantially gainful occupation, considering his education, experience and skills.  Therefore, the Board is of the opinion that the AOJ should address the matter of a TDIU rating, per 38 C.F.R. § 4.16(a), in the first instance, to avoid any prejudice to the Veteran. Thus, the appropriate remedy is to also defer consideration of the claim of entitlement to TDIU based on the left shoulder and lumbar spine disabilities.  
    
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file to ensure that any and all necessary development is completed, including a VA examination if it is deemed to be warranted in this case.

2.  The AOJ should adjudicate the issue of entitlement to a TDIU rating due to the service-connected disabilities.  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


